DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/21/2022. Claims 1, 5, 8, 11-12, 14-15 and 19 are amended. Claims 2-4, 13 and 21-29 are cancelled. Claims 30-35 are new. Claims 1, 5-12, 14-20 and 30-35 are currently pending.
The objections of claims 2, 11 and 13 have been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Main, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Main in view of Okoniewski as discussed below.
	Applicant argues the newly added claim limitations are not taught by Main, however, as discussed below, the newly added reference Okoniewski teaches the newly added claim limitations.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2 and 6-7 under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski, have been fully considered and are persuasive, in combination with the amendments to the claims. Therefore, the rejection has been withdrawn. However, a new rejection has been made in view of Main in view of Okoniewski and Franer as discussed below, necessitated by the amendments to the claims.
	Applicant argues the modification of Main with Okoniewski is contrary to the disclosure of Main, which states the seal assembly preferably held within the device allowing it to float, unlike the claimed arrangement (remarks, pg. 10).
	In response to applicant’s argument, it is respectfully submitted the arguments are narrower than the claim limitations; the claims recite how the instrument seal is arranged within the access assembly in relation to other structures, but does not recite the movability of the seal. Further, the disclosure of Main is reciting a preferable limitation, which does not preclude the instrument seal having a lack of mobility or float relative to other structures.
Applicant’s arguments with respect to the rejection(s) of claim(s) 12-13, 15-18 and 20 under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski; and claims 3-5, 14 and 19 under 35 U.S.C. 103 as being unpatentable over Main view of Okoniewski and Franer, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Main in view of Okoniewski fails to teach the newly added limitations, however, as discussed below, the angle of connection of the petals in Main is disclosed to be a result effective variable, therefore meeting the claimed limitation as discussed below.
Applicant’s arguments with respect to new claims 30 and 33 have been fully considered, and new claims 30 and 33 have been rejected as discussed below.
Election/Restrictions
Newly submitted claims 31-32 and 34-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 31-32 and 34-35 are drawn to non-elected Species B, reciting the centering mechanism including a plurality of fins, depicted in figures 10-15.
Since applicant elected Species A (Remarks, pg. 7), claims 31-32 and 34-35 directed to non-elected species B are withdrawn from consideration as being directed to a non-elected invention. 
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
In claim 1, the phrase “a portion of one petal… a first adjacent petal… a second adjacent petal” should read “a portion of one of the petals… a first adjacent petal of the petals… a second adjacent petal of the petals” or similar language to refer to the petals previously introduced.
In claim 8, the phrase “each petal” should read “each of the petals”.
In claim 8, the phrase “an adjacent petal” should read “an adjacent petal of the petals” or similar language.
In claim 15, lines 7-8 and 10-11, the phrase “each petal” should read “each of the petals” or similar language.
In claim 15, the phrase “an adjacent petal” should read “an adjacent petal of the petals” or similar language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “centering mechanism” in claim 8.
	Para. [0058] of the instant spec. describes the centering mechanism as including an outer ring, an inner ring, and bellows to maintain the valve assembly centered within the instrument valve housing. “Centering mechanism” uses the generic placeholder “mechanism” coupled with the term “centering”, which is functional in that the limitation alternatively recites a mechanism for centering, and the term “mechanism” is not preceded by a structural modifier since the term “centering” does not imply any structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, 14, 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “an instrument seal having a central hole… and holes”. It is unclear whether the term “holes” includes the central hole previously introduced, or is introducing new, separate holes which do not include the central hole. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the instrument seal including a plurality of holes including the central hole.
	Further, the claim recites “the holes” in line 20. There is lack of antecedent basis for this limitation in the claim, since a central hole and holes have been previously introduced, and it is unclear which holes are being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one hole of the instrument seal.
	Regarding claim 8, the claim recites “holes of the instrument seal”. It is unclear whether the holes include the central hole previously introduced, or introducing new, separate holes. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the instrument seal including a plurality of holes including the central hole.
Claims 5-7, 9-12, 14, 30 and 33 are indefinite due to their dependencies on indefinite base claims 1 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Main (US 2018/0021063 A1) in view of Franer (US 2007/0255218 A1) and Okoniewski (US 2018/0085145 A1) (all references previously of record).
	Regarding claim 1, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); and 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly having: 
		a centering mechanism (bellows element 107, para. [0076]; fig. 4) having a central opening (fig. 4) circumscribed by a lip (annotated fig. 4), 
		a guard assembly (armour layer 69, para. [0069]; fig. 4) having a central orifice alignable with the central opening of the centering mechanism (instrument inserted into seal assembly through central openings, paras. [0076] and [0080]; figs. 4, 7-8, 11a-13) and a ring having bores (includes at least outer ring area 77 including holes 79, para. [0071]; figs. 11a-b), 
		an instrument seal (51, para. [0078]) having a central hole alignable with the central opening of the centering mechanism (fig. 13 depicts seal member 51 including central hole, which one of ordinary skill would’ve understood to align with other structures for introduction of instruments, paras. [0076] and [0080]) and holes (at least one of the plurality of holes 65, para. [0068]; fig. 4), the instrument seal disposed on a second side of the centering mechanism opposite a first side of the centering mechanism and proximate the tubular member (fig. 4 depicts seal member 51 located on a second side of bellows 107 and proximate tube 2), the instrument seal including petals (para. [0078]; fig. 4) that are arranged such that a portion of one petal covers a portion of a first adjacent petal and is covered by a portion of a second adjacent petal (para. [0078]; figs. 10a-10e), and
	a retainer (includes upper clamp 97 and lower clamp 43, fig. 4) having a first ring (upper clamp 97, para. [0074]; fig. 4) and a second ring (lower clamp 43, para. [0065]; fig. 4) disposed on the second side of the centering mechanism (lower clamp 43 distal of seal member 51 and therefore on second side of bellows 107, fig. 4).
	However, Main fails to disclose the lip of the centering mechanism having pores; the guard assembly disposed on a first side of the centering mechanism; the first ring having pins disposed on the first side of the centering mechanism; the second ring having openings for receiving the pins; the retainer sandwiching the centering mechanism between the first ring and the second ring; the pins of the first ring extending through the bores of the guard assembly, the pores of the centering mechanism, and the holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship.
	Franer teaches (para. [0015]; fig. 2), in the same field of endeavor, a trocar seal assembly including a centering mechanism (bellows 70, para. [0015]) having a central opening (fig. 2) circumscribed by a lip having pores (bellows include plurality of holes and lip, paras. [0015]-[0016]; fig. 2), for the purpose of keeping the assembly in compression (para. [0015]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s centering mechanism to include pores as claimed, as taught by Franer, in order to keep the assembly in compression.
	Main (as modified) still fails to teach the guard assembly disposed on a first side of the centering mechanism; the first ring having pins disposed on the first side of the centering mechanism; the second ring having openings for receiving the pins; the retainer sandwiching the centering mechanism between the first ring and the second ring; the pins of the first ring extending through the bores of the guard assembly, the pores of the centering mechanism, and the holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164, which moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side of the centering mechanism (fig. 2), for the purpose of protecting the material of the seal from tears during use and aiding in prevention of leaking insufflation gas (paras. [0098] and [0119]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s (as modified) device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Main (as modified) still fails to teach the first ring having pins disposed on the first side of the centering mechanism; the second ring having openings for receiving the pins; the retainer sandwiching the centering mechanism between the first ring and the second ring; the pins of the first ring extending through the bores of the guard assembly, the pores of the centering mechanism, and the holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship.
	Franer teaches (para. [0015]; fig. 2), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) having pins disposed on the first side of the centering mechanism (fig. 2), and a second ring (anchor 60, para. [0015]; fig. 2) having openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
	Main (as modified) further teaches the retainer sandwiching the centering mechanism between the first ring and the second ring (modification includes bellows 107 positioned between armour layer 69 and seal member 51 of Main, which includes positioning between upper clamp 97 and lower clamp 43 and therefore sandwiched between the two structures); the pins of the first ring extending through the bores of the guard assembly, the pores of the centering mechanism, and the holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship (modification includes bellows 107 positioned between armour layer 69 and seal member 51 of Main, which describes structures fit together to form a unit creating a central opening as depicted in fig. 13, which one of ordinary skill would’ve understood to encompass pins in upper clamp 97 in modification extending through appropriate structures to maintain alignment).

    PNG
    media_image1.png
    867
    821
    media_image1.png
    Greyscale

Annotated Figure 4 of Main
	Regarding claim 5, Main (as modified) teaches the device of claim 1. Main (as modified) further teaches wherein the pins of the first ring are received in the openings of the second ring (modification includes pins of upper clamp 97 received in openings of lower clamp 43, para. [0015] of Franer, para. [0080] of Main).
	Regarding claim 6, Main (as modified) teaches the device of claim 1. Main further discloses wherein the instrument seal includes a frame (ring 53, para. [0066]) defining the central hole (fig. 4), the petals flexibly coupled to the frame (petals can be folded over for use such that they would be flexibly coupled, para. [0066]; figs. 10a-10e).
	Regarding claim 7, Main (as modified) teaches the device of claim 6. Main further discloses wherein the petals are coupled to the frame with living hinges (para. [0068]).
	Regarding claim 30, Main (as modified) teaches the device of claim 1. Main further discloses wherein the centering mechanism includes a bellows (107, para. [0076]).
Claim(s) 8-12, 15-18, 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski.
	Regarding claim 8, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly including: 
		a centering mechanism (bellows element 107, which corresponds to structure disclosed for the centering mechanism interpreted under 112(f), which includes bellows, para. [0058] of instant spec., para. [0076] of Main),
		a guard assembly (armour layer 69, para. [0069]; fig. 4) having a central orifice (central opening defined by flaps 83 and 91, paras. [0073] and [0080]; fig. 11a-11b and 13), 
		an instrument seal (51, para. [0078]) having a central hole aligned with the central orifice of the guard assembly (para. [0073]; fig. 13), the instrument seal including a frame (ring 53, para. [0066]) having petals (para. [0078]; fig. 4) that are flexibly coupled to the frame (petals can be folded over for use such that they would be flexibly coupled, para. [0066]; figs. 10a-10e), the instrument seal having an unfolded configuration defined by the petals extending away from a center of the frame (at least fig. 10a) and a folded configuration defined by the petals folded towards the central hole of the instrument seal wherein each petal at least partially overlaps an adjacent petal such that the petals interlock (figs. 10b-10e, which depict the petals interlocked via lower clamp 43 and overlapping adjacent petals, para. [0078]), and
	a retainer (includes upper clamp 97 and lower clamp 43, fig. 4) having a second ring (lower clamp 43, para. [0065]; fig. 4) disposed on a second side of the centering mechanism (fig. 4 depicts lower clamp 43 disposed on distal side of bellows 107).
	However, Main fails to disclose a first ring disposed on a first side of the centering mechanism; the retainer sandwiching the centering mechanism between the first ring and the second ring to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164, which moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side of the centering mechanism (fig. 2), for the purpose of protecting the material of the seal from tears during use and aiding in prevention of leaking insufflation gas (paras. [0098] and [0119]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly and therefore distal to the upper clamp, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Main (as modified) further teaches a first ring disposed on a first side of the centering mechanism (modification includes bellows 107 distal to upper clamp 97, fig. 4 of Main); the retainer sandwiching the centering mechanism between the first ring and the second ring to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship (modification includes armour layer 69, bellows 107 and seal 51 sandwiched between upper clamp 97 and lower clamp 43, fig. 4 of Main).
	Regarding claim 9, Main (as modified) teaches the device of claim 8. Main further discloses wherein the folded configuration of the instrument seal defines a diameter of the central hole (diameter of central hole as depicted in fig. 13), the diameter configured to seal against a surgical instrument (paras. [0073] and [0080]).
	Regarding claim 10, Main (as modified) teaches the device of claim 8. Main further discloses wherein the petals are flexibly coupled to the frame with living hinges (para. [0068]).
	Regarding claim 11, Main (as modified) teaches the device of claim 8. Main further discloses wherein the folded configuration of the instrument seal allows the petals to flex relative to the frame while the frame remains axially stationary relative to the housing (each petal includes living hinge relative to ring 53, which one of ordinary skill would’ve understood to flex relative to ring 53 when instrument is inserted within housing, paras. [0068] and [0073]; fig. 13).
	Regarding claim 12, Main (as modified) teaches the device of claim 8. Main further discloses wherein the centering mechanism has a central opening (figs. 6-8 and 14-15 depict bellows 107 including central opening).
	Regarding claim 33, Main (as modified) teaches the device of claim 8. Main further discloses wherein the centering mechanism includes a bellows (107).


	Regarding claim 15, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); and 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly having: 
		a centering mechanism (bellows element 107, para. [0076]; fig. 4) having a central opening (fig. 4), and 
		an instrument seal (51, para. [0078]), the instrument seal including a frame (ring 53, para. [0066]) and petals (para. [0078]; fig. 4), a first end of each petal flexibly coupled to an outer surface of the frame (para. [0068]; figs. 10a-10e) and a second end of each petal repositionable between a first position where the second end is outside a perimeter of the frame and a second position where the second end is inside the perimeter of the frame (figs. 10a-10e, which depict the petals transitioning from a first position outside a perimeter of ring 53 to inside a perimeter of ring 53), each petal partially overlapping an adjacent petal such that the petals interlock (figs. 10a-10e depict each petal overlapping an adjacent petal and interlocking via lower clamp 43, para. [0078]).
	However, Main fails to disclose the instrument seal in an abutting relationship with the centering mechanism; each petal coupled to the frame at an acute angle relative to the frame to facilitate interweaving the petals.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164 and moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side of the centering mechanism (fig. 2), for the purpose of protecting the material of the seal from tears during use and aiding in prevention of leaking insufflation gas (paras. [0098] and [0119]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly and therefore in an abutting relationship with the seal assembly, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Main (as modified) still fails to teach each petal coupled to the frame at an acute angle relative to the frame to facilitate interweaving the petals.
	Note Main does disclose each petal coupled to the frame at an angle relative to the frame to facilitate interweaving the petals (each petal 55 connected to ring 53 by living hinge, which would include angular component, para. [0068]).
	Main discloses (paras. [0023] and [0068]) that the angle each petal is coupled to the frame needs to be optimized to change the orientation of the sealing members relative to one another such that the orifice is reduced when in an assembled state (para. [0023]). Figure 13 depicts the orifice formed by the device including petals 55 in order to insert an instrument through the device, and therefore is disclosed to be a result effective variable in that changing the angle each petal is coupled to the frame changes the orientation of the sealing members and size of the orifice, which affects insertion of an instrument within the seal assembly. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Main (as modified) by making the angle each petal is coupled to the frame an acute angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Main (as modified) further teaches each petal coupled to the frame at an acute angle relative to the frame to facilitate interweaving the petals (paras. [0023] and [0068]; figs. 10a-10e of Main).
	Regarding claim 16, Main (as modified) teaches the device of claim 15. Main further discloses further including a central hole defined by the second position of the petals (fig. 13), the central hole defining a diameter configured to seal against a surgical instrument (para. [0073]; fig. 13).
	Regarding claim 17, Main (as modified) teaches the device of claim 16. Main further discloses wherein the central hole of the instrument seal is alignable with the central opening of the centering mechanism (fig. 13 depicts seal member 51 including central hole, which one of ordinary skill would’ve understood to align with other structures for introduction of instruments, paras. [0076] and [0080]).
	Regarding claim 18, Main (as modified) teaches the device of claim 15. Main (as modified) further teaches further including first (upper clamp 97, para. [0074]; fig. 4) and second rings (lower clamp 43, para. [0065]; fig. 4), the first ring disposed adjacent the centering mechanism (combination of Main and Okoniewski further teaches upper clamp 97 disposed on first side of bellows 107 and adjacent bellows 107, since bellows 107 is disposed between seal member 51 and armour layer 69, fig. 4, which is consistent with applicant’s spec. describing adjacent structures including other structures interposed between them, para. [0017]; fig. 9 of published application) and the second ring disposed adjacent the instrument seal (lower clamp 43 distal of seal member 51 and therefore on second side and adjacent of bellows 107, fig. 4), the centering mechanism and the instrument seal sandwiched between the first and second rings (combination of Main and Okoniewski further teaches lower clamp 43 and upper clamp 97 sandwiching bellows 107 between seal member 51 and armour layer 69, since armour layer 69 is proximal of bellows 107).
	Regarding claim 20, Main (as modified) teaches the device of claim 18. Main (as modified) further teaches furthering including a guard assembly (armour layer 69, para. [0069]; fig. 4) with a central orifice (figs. 11a-11b), the guard assembly disposed between the first ring and the centering mechanism (combination of Main and Okoniewski further teaches armour layer 69 disposed between upper clamp 97 and bellows 107, since bellows 107 is distal of armour layer 69, fig. 4).
Claim(s) 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski as applied to claims 8 and 15 above, and further in view of Franer.
	Regarding claim 14, Main (as modified) teaches the device of claim 8.
	Main further discloses bores of the guard assembly (armour layer 69 includes holes 79, para. [0071]) and holes of the instrument seal (figs. 10a-10e).
	However, Main (as modified) fails to teach wherein the first ring of the retainer includes pins and the second ring of the retainer includes openings for receiving the pins, the pins of the first ring insertable through bores of the guard assembly, pores of the centering mechanism, and holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in the aligned relationship.
	Franer teaches (para. [0015]), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) including pins extending therefrom (fig. 2) and a second ring (anchor 60, para. [0015]; fig. 2) including openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
	Main (as modified) still fails to teach pores of the centering mechanism.
	Franer teaches (para. [0015]; fig. 2), in the same field of endeavor, a trocar seal assembly including a centering mechanism (bellows 70, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0015]) including a central opening (fig. 2) circumscribed by a lip with pores extending therethrough (bellows include holes and lip as depicted in fig. 2), for the purpose of keeping the assembly in compression (para. [0015]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s (as modified) centering mechanism to include pores as claimed, as taught by Franer, such that the pins of the first ring are insertable through bores of the guard assembly, pores of the centering mechanism, and holes of the instrument seal to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship, in order to keep the assembly in compression.
	Regarding claim 19, Main (as modified) teaches the device of claim 18.
	However, Main (as modified) fails to teach wherein the first ring includes pins extending from the first ring and the second ring includes openings for receiving the pins.
	Franer teaches (para. [0015]), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) including pins extending therefrom (fig. 2) and a second ring (anchor 60, para. [0015]; fig. 2) including openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771